NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



IRA DONALD BROWN,                           )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3967
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge.

Michael Hursey of Michael Hursey,
P.A., Ft. Lauderdale, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and SMITH, JJ., Concur.